I concur in the award of continuing benefits in this case. However, I believe the receptionist position was a bona fide job and that this case does not fall within a Saums analysis.  The job description for the position was the same as for all other receptionist positions at defendant-employer's facility, and the position was created not only to return plaintiff to work, but also to fill a need for a receptionist in a newer wing of the facility.  Even so, the position was available only temporarily, and plaintiff was not allowed to keep the position long enough to allow defendants to rebut the presumption of disability. Plaintiff worked in the position for approximately five months before her second surgery in 1993 and for a three-month period following that surgery, after which period the position was eliminated.  When the position was eliminated, plaintiff had not yet reached maximum medical improvement.
Accordingly, defendants have not rebutted the presumption of disability, and I concur in the award.
                                  S/ _______________________ RENÉE  C. RIGGSBEE COMMISSIONER